USCA4 Appeal: 21-4412      Doc: 23         Filed: 08/25/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4412


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        GENE LEGRAND HICKMAN, JR.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:20-cr-00414-WO-1)


        Submitted: August 23, 2022                                        Decided: August 25, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: William Stimson Trivette, WILLIAM S. TRIVETTE, ATTORNEY AT
        LAW, PLLC, Greensboro, North Carolina, for Appellant. Sandra J. Hairston, United States
        Attorney, Eric L. Iverson, Assistant United States Attorney, OFFICE OF THE UNITED
        STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4412      Doc: 23         Filed: 08/25/2022     Pg: 2 of 3




        PER CURIAM:

               Gene Legrand Hickman, Jr., pleaded guilty to receipt of child pornography, in

        violation of 18 U.S.C. § 2252A(a)(2)(A), (b)(1). The district court assessed a Sentencing

        Guidelines range of 240 months—the statutory maximum—and sentenced Hickman to 228

        months’ imprisonment, followed by a lifetime term of supervised release. On appeal,

        Hickman contends that his sentence is unreasonable. For the following reasons, we affirm.

               We review the reasonableness of a sentence under a deferential abuse of discretion

        standard. Gall v. United States, 552 U.S. 38, 41 (2007). In doing so, we first examine the

        sentence for procedural error, which includes “failing to calculate (or improperly

        calculating) the Guidelines range, treating the Guidelines as mandatory, failing to consider

        the [18 U.S.C.] § 3553(a) factors, selecting a sentence based on clearly erroneous facts, or

        failing to adequately explain the chosen sentence.” Id. at 51. We then review the

        substantive reasonableness of the sentence, “tak[ing] into account the totality of the

        circumstances.” Id. A sentence is presumptively substantively reasonable if it “is within

        or below a properly calculated Guidelines range.” United States v. Louthian, 756 F.3d 295,

        306 (4th Cir. 2014). This “presumption can only be rebutted by showing that the sentence

        is unreasonable when measured against 18 U.S.C. § 3553(a) factors.” Id.

               Although Hickman challenges only the substantive reasonableness of his sentence,

        we must first consider the procedural reasonableness of his sentence. See United States v.

        Provance, 944 F.3d 213, 218 (4th Cir. 2019). Having reviewed the record, we conclude

        that the sentence is procedurally reasonable. Hickman contends that his sentence is

        substantively unreasonable because some Sentencing Guidelines enhancements he

                                                     2
USCA4 Appeal: 21-4412      Doc: 23          Filed: 08/25/2022     Pg: 3 of 3




        received apply to most child pornography offenders, he expressed remorse for his conduct,

        his lack of a criminal history, and his personal characteristics. However, the district court

        thoroughly and reasonably explained why a 228-month sentence was warranted. Based on

        the factors identified by the district court, we conclude that Hickman has failed to rebut the

        presumption of reasonableness afforded to his below-Guidelines sentence.

               Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      3